ACCEPTED
                                                                 01-14-00447-CV
                                                      FIRST COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                           11/23/2015 3:10:00 PM
                                                           CHRISTOPHER PRINE
                                                                          CLERK




         No. 01-14-00447-CV                     FILED IN
       ____________________              1st COURT OF APPEALS
                                             HOUSTON, TEXAS
                                         11/23/2015 3:10:00 PM
      In the Court of Appeals            CHRISTOPHER A. PRINE
                                                  Clerk
      First District of Texas
         Houston, Texas
       ____________________

       ELBAR INVESTMENTS, INC.,

                                  APPELLANT
                  V.

GARDEN OAKS MAINTENANCE ORGANIZATION,

                                  APPELLEE
        ____________________

  Appealed from Cause No. 2011-67560
          269th District Court
        of Harris County, Texas
  Honorable Dan Hinde, Judge Presiding



    ____________________________

   NOTICE OF APPEARANCE OF COUNSEL
    ____________________________
                      NOTICE OF APPEARANCE OF COUNSEL

      Pursuant to Tex. R. App. P. 6.2, Appellee Garden Oaks Maintenance

Organization submits this Notice of Attorney Appearance for the following

additional counsel to represent Appellee in this case:

      David K. Anderson
      SBT No. 01174100
      ANDERSON & CUNNINGHAM, P.C.
      Four Houston Center
      1221 Lamar, Suite 1115
      Houston, Texas 77010
      Telephone: 713-655-8400
      FAX: 713-655-0260
      david@andersonlawfirm.com
                                              Respectfully submitted

                                              /s/ W. Austin Barsalou
                                              ___________________________
                                              W. Austin Barsalou
                                              SBT No. 01835900
                                              BARSALOU & ASSOCIATES, P.L.L.C.
                                              4635 Southwest Freeway, Ste. 580
                                              Houston, Texas 77027
                                              Telephone: 713-652-5044
                                              FAX: 713-650-8745
                                              abarsalou@barsalou.com

                                              David K. Anderson
                                              SBT No. 01174100
                                              ANDERSON & CUNNINGHAM, P.C.
                                              Four Houston Center
                                              1221 Lamar, Suite 1115
                                              Houston, Texas 77010
                                              Telephone: 713-655-8400
                                              FAX: 713-655-0260
                                              david@andersonlawfirm.com
                                             ATTORNEYS FOR APPELLEE
                                             GARDEN OAKS MAINTENANCE
                                             ORGANIZATION


                         CERTIFICATE OF SERVICE

       This is to certify that the foregoing Notice of Appearance has been served on
Appellant’s counsel, Jerel S. Twyman, by electronic service through this Court’s
electronic service provider on the 23rd day of November, 2015.

                                             /s/ W. Austin Barsalou
                                             ___________________________
                                             W. Austin Barsalou